DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Atty. Tim Xia on 9/6/2022.
The application has been amended as follows: 
	Claim 1 has been replaced with the following claim text:
“1. An injection molding machine device, comprising: a rack; at least one guide rail fixed to the rack; at least two guide rods, wherein one of two ends of each of the at least two guide rods is fixed to the rack; a fixed base body fixed to one end of the rack, wherein the other of the two ends of each of the at least two guide rods is fixed to the fixed base body; a movable base body provided directly opposite to the fixed base body, wherein the movable base body is provided with at least two receiving holes to correspondingly receive the at least two guide rods, the movable base body slides along the at least two guide rods relative to the fixed base body, and the movable base body has a predetermined tilting angle value; at least one correction mechanism located between the movable base body and the guide rail to adjust a movement of the movable base body in a vertical direction and to adjust a tilting angle of the movable base body; wherein at least one sensor electrically connected to a controller, wherein the controller correspondingly controls the correction mechanism by determining whether a corresponding detecting value of the sensor matches with the predetermined tilting angle value;
wherein: the sensor is a tilting angle sensor; or the injection molding machine device comprises at least two sensors provided at intervals along a sliding direction of the movable base body or the vertical direction, the controller correspondingly controls the correction mechanism by determining whether corresponding detecting values of the two sensors match with the predetermined tilting angle value;
and wherein: the predetermined tilting angle value is zero, one of the two sensors is located closer to the fixed base body than the other of the two sensors, and the two sensors are located at a same horizontal level.
	Claims 2-4 have been cancelled.
Allowable Subject Matter
Claims 1, 5-10 allowed.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, closest prior art reference Kilian (US 2019/0118447) nor any prior art available discloses:
“wherein the predetermined tilting angle value is zero (interpreted as horizontal tilt), one of the two sensors is located closer to the fixed body than the other of the two sensors, and the two sensors are located at the same horizontal level.”
Therefore, claim 1 is deemed allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743